Exhibit 10.15

AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is entered into by and between Heritage
Bankshares, Inc., a Virginia corporation (hereinafter referred to as
“Bankshares”), Heritage Bank, a Virginia corporation, and Michael S. Ives (the
“Executive”).

RECITALS

Bankshares and Executive previously entered into an Employment Agreement as of
February 7, 2005 (“Employment Agreement”), which was amended subsequently as of
June 30, 2006; and

Bankshares and Executive desire to amend the Employment Agreement as further
provided herein.

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto
and for other good and valuable consideration, the receipt and adequacy whereof
each party hereby acknowledges, Bankshares and Executive hereby agree that
effective December 20, 2006, the following provisions are substituted for the
third sentence of Section 6(d) of the Employment Agreement:

If the Board of Directors of Bankshares, in its sole discretion, approves
Executive’s early retirement from Bankshares and if Executive agrees to a
corresponding extension of the provisions of Section 10 below, the option shall
continue to vest and become exercisable after Executive’s early retirement at
the rate of twenty percent (20%) of the shares subject to the option on each
subsequent December 31 until fully vested, at which time Executive will be
considered to have retired for purposes of the 2006 option plan and the
continuing ability to exercise the option. (For purposes of the preceding
sentence, “early retirement” shall mean Executive’s resignation or voluntary
termination of employment pursuant to Section 9(c) below after attaining age
55).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment effective as
specified above.

 

    EXECUTIVE Date: December 20, 2006  

/s/ Michael S. Ives

  Michael S. Ives   HERITAGE BANKSHARES, INC. Date: December 20, 2006   By:  

/s/ Peter M. Meredith, Jr.

    Chairman of the Board   HERITAGE BANK Date: December 20, 2006   By:  

/s/ Peter M. Meredith, Jr.

    Chairman of the Board

 

2